Citation Nr: 1503569	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  08-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right elbow disorder.

3.  Whether new and material evidence has been received to reopen the claim of service connection for a left elbow disorder.  

4.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for a right elbow disorder.  

8.  Entitlement to service connection for a left elbow disorder.  

9.  Entitlement to service connection for a foot disorder, to include hammertoes.

10.  Entitlement to an increased disability evaluation for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, currently evaluated as 10 percent disabling.  

11.  Entitlement to an initial compensable disability evaluation for tinea versicolor.

12.  Entitlement to an effective date earlier than August 30, 2013, for the assignment of a 10 percent disability evaluation for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1966 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The Veteran appeared at a May 2009 hearing before a local hearing officer and at an August 2010 Travel Board hearing before a former Member of the Board who is no longer employed by the Board and gave testimony as to the issue of service connection for hammertoes, which was later expanded to a foot disorder, to include hammertoes.  

The Veteran also appeared at a Central Office hearing before the undersigned Veterans Law Judge in October 2014 and gave testimony related to all issues listed on the title page of this decision, including the issue of service connection for a foot disorder, to include hammertoes.  

At the time of his October 2014 Central Office hearing, the Veteran expressed his belief that the issues of service connection for a right shoulder disorder and increased evaluations for a left shoulder disorder and diverticulosis were also before the Board.  A review of the record reveals that the RO, in its July 2006 rating determination, denied service connection for a right shoulder disorder and increased disability evaluations for a left shoulder disorder and diverticulosis.  The Veteran did not file a notice of disagreement as it relates to the issues of service connection for a right shoulder disorder or an increased evaluation for his left shoulder disorder nor were either of these issues addressed in any other subsequent rating determinations.  As such, these issues are not before the Board and will be referred to the RO for appropriate action.  

As to the issue of an increased evaluation for the service-connected diverticulosis, while the Veteran filed a notice of disagreement with the July 2006 rating determination as it related to this issue, the notice of disagreement was received in August 2007, more than one year after the rating determination and cannot not serve as a notice of disagreement.  Thus, the decision became final.  The issue has also not been addressed in any other subsequent rating determinations.  Thus, it is not currently before the Board and will be referred to the RO for appropriate action.  

With regard to the issue of an effective date earlier than August 30, 2013, for the assignment of a 10 percent disability evaluation for left knee degenerative joint disease, the Veteran requested an increased evaluation for his left knee disorder, then rated as noncompensable, in March 2009.  In a February 2010 rating determination, the RO continued the noncompensable disability evaluation.  The Veteran filed a notice of disagreement in July 2010 and a statement of the case was issued in November 2010.  The Veteran perfected this issue for appeal in December 2010.  

In November 2013, the RO increased the Veteran's disability evaluation for his left knee degenerative joint disease from noncompensable to 10 percent disabling and assigned an effective date of August 30, 2013.  On a December 2013 Form 9, the Veteran indicated that he was in agreement with the assigned 10 percent disability evaluation but disagreed with the effective date of August 30, 2013.  The Veteran indicated that it was his belief that an effective date in 2003 was warranted.  At his October 2014 hearing, the Veteran again indicated that he was in agreement with the assigned disability evaluation and that he only desired an earlier effective date for the assigned 10 percent disability evaluation.  Based upon the Veteran's statements, including the December 2013 Form 9, and testimony, the Board finds that the issue in appellate states regarding the left knee is the claim for an earlier effective date for the assignment of the 10 percent disability evaluation.

As noted above, the issues of service connection for a right shoulder disorder and increased evaluations for diverticulosis and a left shoulder disorder are not properly before the Board.  As the Board does not have jurisdiction over them, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a foot disorder, to include hammertoes, and the newly reopened issues of service connection for hearing loss and left and right elbow disorders, along with the issues of a higher initial evaluation for tinea versicolor and an increased evaluation for tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails, are REMANDED to the AOJ via the Appeals Management Center (AMC).  The Veteran will be notified if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in July 2006.  The Veteran was notified of the decision that same month and did not appeal; thus, the decision became final  

2.  Evidence received since the denial of service connection for hearing loss in July 2006 raises a reasonable possibility of substantiating the claim.

3.  The RO denied service connection for a right elbow disorder in September 1988.  The Veteran was notified of the decision that same month and did not appeal; thus, the decision became final  

4.  Evidence received since the denial of service connection for a right elbow disorder in September 1988 raises a reasonable possibility of substantiating the claim.

5.  The RO denied service connection for a left elbow disorder in September 1988.  The Veteran was notified of the decision that same month and did not appeal; thus, the decision became final  

6.  Evidence received since the denial of service connection for a left elbow disorder in September 1988 raises a reasonable possibility of substantiating the claim.

7.  The Veteran has a current disability of degenerative disc and joint disease of the lumbar spine.

8.  The Veteran injured his low back in service.

9.  The Veteran has experienced "continuous" symptoms of low back problems since service separation.

10.  On May 26, 2009, a request for an increased disability evaluation for the Veteran's service-connected left knee degenerative joint disease was received.  

11.  It is factually ascertainable that the Veteran's service-connected left knee degenerative joint disease increased in severity in the one year period prior to May 26, 2009.  


CONCLUSIONS OF LAW

1.  The July 2006 rating determination denying service connection for hearing loss became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hearing loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  The September 1988 rating determination denying service connection for a right elbow disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a right elbow disorder loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

5.  The September 1988 rating determination denying service connection for a left elbow disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

6.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left elbow disorder loss has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint/disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of May 26, 2008, for the assignment of a 10 percent disability evaluation for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As it relates to the claims of whether new and material evidence has been received to reopen the previously denied claims of service connection for hearing loss, a right elbow disorder and a left elbow disorder and the claim of service connection for a low back disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on these claims, further assistance is not required to substantiate that element of the claims.

As it relates to the claim for an earlier effective date for the assignment of a 10 percent disability evaluation for left knee degenerative joint disease, the RO, in a May 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The May 2009 letter specifically provided the Veteran with notice as to the disability rating and effective date elements of the claim.  The duty to assist has been satisfied as it appears that all pertinent evidence has been associated with the record.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through his testimony.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2014).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 


Hearing Loss

The RO denied service connection for hearing loss in a July 2006 rating determination.  The Veteran was notified of this decision and did not appeal.  Thus, the decision became final.  In denying service connection for hearing loss, the RO indicated that the service treatment records did not show this condition existed at enlistment.  The RO further noted that service treatment records showed no diagnosis of hearing loss while on active service.  The RO indicated that the treatment records from the Durham VAMC showed that the Veteran's hearing had decreased somewhat but did not meet VA requirements for hearing  loss.  The RO indicated that in the absence of a chronically disabling condition, entitlement to service connection could not be established.  The RO denied service connection because the medical evidence of record failed to show that this disability had been clinically diagnosed.  

Evidence available at the time of the previous denial included the Veteran's service treatment records, his request for service connection for hearing loss, and VA treatment records. 

Evidence added to the record subsequent to the July 2006 rating determination, includes numerous VA treatment records and statements and testimony from the Veteran as to his exposure to acoustic trauma in service and his worsening hearing loss.  

VA treatment records associated with the claims folder demonstrate that the Veteran was found to have a mild sensorineural hearing loss at 250 and 8000 Hertz in the right ear and a mild sensorineural hearing loss in the left ear at 1000 Hertz at the time of a January 2012 VA audiological consult.  While the Veteran was found to have normal hearing at the time of an April 2013 VA audiological consult, the actual results from this examination are not included in the record.  

The Veteran has also testified that his hearing loss has continued to worsen and also of his exposure to acoustic trauma during his period of service.  

The basis for the prior denial was that the Veteran did not have a hearing loss.  Treatment records associated with the claims folder demonstrate that the Veteran  was reported to have a hearing loss in both his left and right ear at the time of the January 2012 audiological consult.  Moreover, the Veteran has testified as to a worsening of his hearing and as to the acoustic trauma to which he was exposed in service.  

The above evidence relates to previously unestablished elements of the claim, which was not of record at the time of the prior denial, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim for service connection for hearing loss is reopened. 

The newly reopened claim of service connection for hearing loss will be addressed in the remand portion of this decision.  


Right and Left Elbow

The RO denied service connection for left and right elbow disorders in a September 1988 rating determination.  The Veteran was notified of this decision and did not appeal.  Thus, the decision became final.  In denying service connection for a right elbow disorder, the RO noted that the Veteran reported injuring his right elbow when playing basketball in July 1971.  Physical examination performed at that time revealed that the Veteran was incapable of extending his arm fully.  X-rays revealed the presence of an old chip of the ulna or calcification of the ligament.  The Veteran was treated conservatively.  At a July 1971 follow-up visit, the Veteran was noted to have almost full range of motion, with extension being 5 to 10 degrees short of full extension.  The RO noted that the remainder of in-service medical records were absent for treatment or complaints of a right elbow disorder.  

As to the left elbow disorder, the RO noted the Veteran was seen with complaints of left elbow pain in December 1987.  The assessment was rule out bursitis.  An x-ray of the elbow was negative as to the presence of any fractures or dislocations.  Later that month, the Veteran was seen with continued left elbow effusion.  The Veteran was diagnosed as having chronic olecranon bursitis of the left elbow. When seen in January 1988, the Veteran's elbow was still symptomatic.  In February 1988, the elbow was noted to be continuing to improve.  The RO indicated there were no further in-service complaints.  The RO observed that on VA examination in June 1988 there was no restriction of the elbows with regard to range of motion.  The RO denied service connection for right and left elbow disorders on the basis that the conditions were acute and transitory in nature with no residual disability.  The Veteran was notified of the decision later that month and did not appeal.  Thus, the decision became final.  

Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, his application for compensation, and the results of the June 1988 VA examination.  

Evidence added to the record subsequent to the September 1988 rating determination includes VA treatment records and statements and testimony from the Veteran.  

Treatment records added to the record reveal that the Veteran has had complaints of right elbow pain with limited extension and findings of degenerative joint disease in the right elbow.  

At his October 2014 hearing, the Veteran testified as to having had continued problems with his right and left elbows since service.  

The basis for the prior denials was that the Veteran did not have either a right or left elbow disorder.  Treatment records associated with the claims folder demonstrate that the Veteran was diagnosed as having pain in his right elbow with limited extension and degenerative arthritis.  As to both elbows, the Veteran has reported having pain in the elbows since service.  

The above evidence relates to previously unestablished elements of the claims, which were not of record at the time of the prior denial, and provide a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Therefore, the claims of service connection for right and left elbow disorders are reopened. 

The newly reopened claims of service connection for right and left elbow disorders will be addressed in the remand portion of this decision.  


Low Back Disorder-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As it relates to the low back disorder claim, the Veteran has degenerative joint/disc disease of the lumbar spine, which is the equivalent of arthritis and a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran maintains that his current back disorders had their onset in and are related to service.  He contends that his back pain started in service and has continued to the present day.  

A review of the Veteran's service treatment records reveals that he was seen for left mid-thoracic pain in September 1980.  Following examination, a diagnosis of a possible muscle spasm was rendered.  Later that month, the Veteran was again seen with complaints of back pain with no relief.  On his February 1988 service separation report of medical history, the Veteran checked the "yes" box when asked if he had or had ever had back pain.  Pain in the dorsal spine area was noted in the physician's summary section.  

At the time of a June 1988 VA examination, the Veteran reported having pain in his lower back.  

In a January 2010 note, the Veteran's VA physician noted that the Veteran had degenerative changes in his lumbar spine.  He stated that the Veteran had provided documentation that he sought care for back pain while in the military (at least as early as September 19, 1980.  

In an October 2010 statement, the Veteran's spouse indicated that his back pain was a longstanding medical problem.  She noted that the Veteran tried to endure this with the common treatment of pads (hot and cold), creams, and liquids and other over-the-counter medications.  She indicated that he suffered severe back pain in 1980 and that often this was not documented in his record, with more emphasis being placed on his lower abdominal pain, skin condition, and hypertension.  She noted that he found it difficult to discuss his back problems due to time constraints.  She stated that the Veteran was told by a physician that he had only twenty minutes and needed to deal with the most pressing problems.  She noted that a VA physician had worked with him for the past 10 years to make the pain more tolerable.  

At the time of a November 2010 VA examination, the Veteran reported that the onset of his back pain began in 1981.  The Veteran indicated that the pain initially had a gradual onset of dull aching pain with stiffness and motion that progressively worsened over time.  Following examination, a diagnosis of degenerative disc and arthritis of the thoracolumbar spine was rendered.  

In April 2011, the claims folder was reviewed by another VA examiner.  Following review, the examiner stated that the Veteran's low back condition was less likely than not caused by or a result of military service and that it was less likely than not to be a continuation of problems manifested in service.  She noted that the condition reported during service was in the dorsal spine while the current condition was in the lumbar spine.  She further observed that there was no demonstration of continuity during service, manifested by a lack of medical records from 1996 until 2005, when a diagnosis of lumbar problems, not dorsal, was seen.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of degenerative joint and disc disease of the lumbar spine.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran injured his back in service.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran has had continuous symptoms of a low back disability since service separation.  While there is a gap in the evidence showing back complaints, the Veteran has reported and testified as to having had problems with his back from the time of service.  In support of his claim, he has submitted statements from his spouse, a registered nurse, who has observed the Veteran having continuous problems with his back since service.  The VA examiner has also noted that the Veteran had reported injuring his back in service and having had complaints of back pain since that time.  The Board finds this evidence credible.  The evidence of record is sufficient to show continuous low back symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements and testimony regarding back pain along with the statements from his spouse, who has known him throughout this time period, are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back disability since service separation that was later diagnosed as arthritis and disc disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service). 

With regard to April 2011 examiner's opinion that the Veteran's degenerative joint and disc disease were less likely than not caused by an in-service injury, the examiner made reference to a gap of chronicity for chronic back problems between the Veteran's discharge from service and his current back symptoms.  This does not take into account the lay statements of continuity from the Veteran's wife or the statement from the Veteran's treating physician, who knew the Veteran throughout this time period.  As such, the opinion is of little or no probative value. 

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service and has experienced "continuous" symptoms of a low back disorder now diagnosed as degenerative disc and joint disease since service separation.  As such, the criteria for presumptive service connection for a low back disorder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Earlier Effective Date for the Assignment of a 10 Percent Rating for Left Knee Degenerative Joint Disease

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.

In the current case, the Board notes that the Veteran requested an increased evaluation for his left knee condition in May 2009, with date of receipt of the claim being May 26, 2009.  As such, the pertinent period of time for this appeal is the one year period prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).

Because the new claim for an increased rating was filed in May 2009, in accordance with 38 C.F.R. § 3.400(o)(2), the scope of the appeal may only go back as far as May 2008 if it can be shown that it was factually ascertainable that the severity of the Veteran's left knee condition increased during that period.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (holding that a claim for increase "based on facts different from the prior final claim" is a new claim).  This is so because the last prior action regarding the Veteran's claim for a left knee disorder was in July 2006, when the RO granted service connection for a left knee disorder and assigned a noncompensable disability evaluation.  The Veteran was notified of this decision that same month and did not appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105 (West 2002).

A review of the Veteran's treatment records reveals that he was shown to have degenerative joint disease of the left knee with painful motion during the one year period prior to his claim for an increased disability evaluation.  As such, an effective date of May 26, 2008, for the assignment of a 10 percent disability evaluation for left knee arthritis is warranted.  While the Veteran has indicated that it is his belief that the 10 percent disability should be assigned from 2003, the Board is prohibited from assigning an effective date earlier than May 26, 2008, based upon the current laws and regulations in effect governing claims for increased evaluations.  


ORDER

New and material having been received, the claim of service connection for hearing loss is reopened.  

New and material having been received, the claim of service connection for a right elbow disorder is reopened.  

New and material having been received, the claim of service connection for a left elbow disorder is reopened.  

Service connection for degenerative joint/disc disease of the lumbar spine is granted.  

An effective date of May 26, 2008, for the assignment of a 10 percent disability evaluation for degenerative joint disease of the left knee is granted.  


REMAND

As the claim of service connection for hearing loss has been reopened, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and its relationship, if any, to the Veteran's period of service.    

As the claims of service connection for right and left elbow disorders have been reopened, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left or right elbow disorder and their relationship, if any, to the Veteran's period of service.  

As it relates to the claim of service connection for a foot disorder, other than a skin disorder, to include hammertoes, also claimed as secondary to service-connected tinea pedis, when this matter was previously before the Board in December 2012, the issue was expanded to include any foot disorder and the Veteran was scheduled for an examination to determine the etiology of any foot disorder and its relationship, if any, to his period of service or his service-connected tinea pedis.  The Veteran was afforded the VA examination in March 2011, however; the examiner indicated that he could not render an opinion without resort to speculation without any rationale for that conclusion.  The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). The opinion is inadequate and another examination is warranted.  

As it relates to the claims for increased evaluations for the service-connected skin disorders of tinea versicolor and tinea pedis, the Veteran testified at his October 2014 that his skin disorders had increased in severity.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for another VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

As it relates to all remaining issues, the last VA treatment records associated with the claims folder date back to August 30, 2013.  As this matter is in remand status, an attempt should be made to obtain up-to-date VA treatment records.  As to the hearing loss issue, while the summary of the audiograms has been reported in treatment records, the audiogram reports, to include readings at each appropriate level, are not of record.  The RO should obtain copies of the audiogram results recorded at the time of the Janaury 2012 and April 2013 audiological consults.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record copies of all treatment records of the Veteran from the Durham VAMC from August 2013 to the present.  The RO should also obtain copies of the audiogram reports referenced in the January 23, 2012, and April 8, 2013 treatment notes.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss, if present.  All necessary tests and studies, to include an audiogram, should be performed, and all findings must be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions:  Does the Veteran currently have a hearing loss as defined by VA standards?  If so, is it at least as likely as not (50 percent probability or greater) that hearing loss had its onset in service or is otherwise related to his period of service?  A rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right or left elbow disorder.  All necessary tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.  The examiner is requested to render the following opinions:  Does the Veteran currently have left and/or right elbow disorders?  If so, is it at least as likely as not (50 percent probability or greater) any current right and/or left elbow disorder had their onset in service or are otherwise related to his period of service?  The examiner should discuss the treatment that the Veteran received in service for his elbows when rendering his/her opinion.  A rationale is requested for each opinion that is rendered.  

4.  The Veteran must be scheduled for a VA examination for the purpose of determining the diagnosis and etiology of any foot disorder, other than a skin disorder.  All necessary tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner.

Following a review of the relevant medical evidence, a physical examination and any necessary testing, the examiner is asked to address the following questions: 

a. Is it as least as likely as not (50 percent or greater degree of probability) that any extant foot disorder, other than a skin disorder, began during service or is otherwise etiologically linked to any in-service event, to include the wearing of ill-fitting combat boots? 

b. Is it at least as likely as not (50 percent or greater probability) that any hammertoe disorder was caused or aggravated by tinea pedis?  If aggravate is found, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

A rationale should be provided for any opinion or conclusion expressed.  

5.  The RO/AMC should schedule the Veteran for a VA examination to assess the current manifestations of his service-connected skin disorders of tinea pedis (also shown as dermatophytosis) with extension to legs and keratotic lesions and dystrophic nails and tinea versicolor. All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be furnished to the examiner.

The examiner must respond to the inquiries: 

(a).  What percentage of the Veteran's entire body is affected by the skin disorders and what percentage of the exposed areas of the body are affected by the skin disorders? 

(b)  The examiner must also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination.  The examiner must also comment on whether the Veteran uses medications for his skin disorder and whether the manifestations of his skin disorder warrant constant or nearly constant use of medication.

6.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate remaining issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


